         Case 4:21-cv-00229-HSG Document 20 Filed 03/23/21 Page 1 of 5




 1   Robert W. Dickerson, Jr. (CA State Bar No. 89367)
     BURKE, WILLIAMS & SORENSEN, LLP
 2   444 South Flower Street, Suite 2400
     Los Angeles, CA 90071-2953
 3   Telephone:    (213) 236-0600
     Facsimile:    (213) 236-2700
 4   Email:        rdickerson@bwslaw.com

 5   Attorney for Plaintiff Rumble, Inc.

 6   John E. Schmidtlein (CA State Bar No. 163520)
     WILLIAMS & CONNOLLY LLP
 7   725 Twelfth Street, N.W.
     Washington, DC 20005
 8   Telephone:    (202) 434-5000
     Facsimile:    (202) 434-5029
 9   Email:        jschmidtlein@wc.com

10   Attorney for Defendant Google LLC

11
                                    UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                               OAKLAND DIVISION
14

15                                                     Case No. 4:21-cv-00229-HSG
     RUMBLE, INC.,
16
                                 Plaintiff,            STIPULATED ORDER REGARDING CASE
17                                                     DEADLINES (as modified)
                            v.
18                                                     Judge:      Hon. Haywood S. Gilliam, Jr.
     GOOGLE LLC and DOES 1-10, inclusive,
19
                                 Defendants.
20

21

22

23

24

25

26

27

28
            Case 4:21-cv-00229-HSG Document 20 Filed 03/23/21 Page 2 of 5




 1            Pursuant to Civil Local Rule 6-2(a), Plaintiff Rumble, Inc. (“Plaintiff”) and Defendant Google

 2   LLC (“Defendant”) stipulate as follows:

 3            WHEREAS, Plaintiff filed its Complaint on January 11, 2021 (Dkt. 1);

 4            WHEREAS, Plaintiff and Defendant are the only two parties to this matter at this time;

 5            WHEREAS, Plaintiff and Defendant filed a joint stipulation on January 26, 2021 (Dkt. 13)

 6   extending Defendant’s deadline to file its response to the Complaint to March 12, 2021;

 7            WHEREAS, the parties have previously requested no other extensions;

 8            WHEREAS, Defendant partially moved to dismiss the Complaint on March 12, 2021 (Dkt.

 9   16);

10            WHEREAS, in light of Defendant’s arguments and to seek to streamline the issues in dispute,

11   Plaintiff wishes to amend the Complaint;

12            WHEREAS, the current deadline for an amendment under Fed. R. Civ. P. 15(a)(1)(B) is April

13   2, 2021;

14            WHEREAS, Plaintiff seeks an extension of such deadline, until April 30, 2021, given the nature

15   of the case, the pending Motion to Dismiss, and other good cause;

16            WHEREAS, this is the first request for an extension of Plaintiff’s deadline to amend pursuant

17   to Fed. R. Civ. P. 15(a)(1)(B);

18            WHEREAS, in light of the proposed extension of the deadline for Plaintiff to amend the

19   Complaint and given the nature of the case, Defendant seeks additional time to respond to said

20   amended complaint;

21            WHEREAS, if the Court grants Plaintiff an extension to amend the Complaint until April 30,

22   2021, the deadline for Defendant to respond to said amended complaint would be May 14, 2021; and

23            WHEREAS, Defendant seeks an extension of such deadline, until May 27, 2021, to adequately

24   respond to Plaintiff’s amended complaint;

25            NOW THEREFORE, pursuant to Local Rule 6-2(a), the parties through their respective

26   counsel hereby stipulate as follows:

27            1. Plaintiff shall file its amended complaint on or before April 30, 2021;

28
                                                      -1-
                              STIPULATED ORDER REGARDING CASE DEADLINES
                                         Case No. 4:21-cv-00229-HSG
        Case 4:21-cv-00229-HSG Document 20 Filed 03/23/21 Page 3 of 5




 1        2. Defendant shall file its answer or any motion to dismiss said amended complaint on or

 2           before May 27, 2021;

 3        3. The deadlines for the parties to meet and confer regarding initial disclosures, early

 4           settlement, ADR process selection, and discovery planning, and for the parties to file their

 5           ADR Certification shall be continued and reset for June 25, 2021;

 6        4. The deadlines for the parties to file the Joint Case Management Conference Statement and

 7           for Defendant to file its initial disclosures shall be continued and reset for July 20, 2021;

 8        5. The Case Management Conference shall be continued for approximately 90 days, and reset

 9           for July 27, 2021 at 2:00 pm, or at such other date and time as set by the Court.

10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11   DATED: March 23, 2021                      Respectfully submitted,

12                                              By: /s/ Robert W. Dickerson, Jr.

13                                              Robert W. Dickerson, Jr. (CA State Bar No. 89367)
                                                BURKE, WILLIAMS & SORENSEN, LLP
14                                              444 South Flower Street, Suite 2400
                                                Los Angeles, CA 90071-2953
15                                              Telephone:    (213) 236-0600
                                                Facsimile:    (213) 236-2700
16                                              Email:        rdickerson@bwslaw.com
17                                              Attorney for Plaintiff Rumble, Inc.
18                                              By: /s/ John E. Schmidtlein
                                                John E. Schmidtlein (CA State Bar No. 163520)
19                                              WILLIAMS & CONNOLLY LLP
                                                725 Twelfth Street, N.W.
20                                              Washington, DC 20005
                                                Telephone:     (202) 434-5000
21                                              Facsimile:     (202) 434-5029
                                                Email:         jschmidtlein@wc.com
22
                                                Attorney for Defendant Google LLC
23

24

25

26

27

28
                                                   -2-
                         STIPULATED ORDER REGARDING CASE DEADLINES
                                    Case No. 4:21-cv-00229-HSG
         Case 4:21-cv-00229-HSG Document 20 Filed 03/23/21 Page 4 of 5




 1                                           ATTESTATION

 2          I, John E. Schmidtlein, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel of record have

 4   concurred in this filing.

 5                                                      /s/ John E. Schmidtlein
                                                        John E. Schmidtlein
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -3-
                             STIPULATED ORDER REGARDING CASE DEADLINES
                                        Case No. 4:21-cv-00229-HSG
        Case 4:21-cv-00229-HSG Document 20 Filed 03/23/21 Page 5 of 5




 1                                                 ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3         1. Plaintiff shall file its amended complaint on or before April 30, 2021;

 4         2. Defendant shall file its answer or any motion to dismiss said amended complaint on or

 5             before May 27, 2021;

 6         3. The deadlines for the parties to meet and confer regarding initial disclosures, early

 7             settlement, ADR process selection, and discovery planning, and for the parties to file their

 8             ADR Certification shall be continued and reset for June 10, 2021;

 9         4. The deadlines for the parties to file the Joint Case Management Conference Statement and

10             for Defendant to file its initial disclosures shall be continued and reset for June 22, 2021;

11         5. The Case Management Conference shall be continued, and reset for June 29, 2021 at 2:00

12             pm.

13

14

15   Date: 3/23/2021                              _________________________________
                                                        Hon. Haywood S. Gilliam, Jr.
16                                                      United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
                           STIPULATED ORDER REGARDING CASE DEADLINES
                                      Case No. 4:21-cv-00229-HSG
